           Case 17-51005                Doc 979          Filed 07/15/19 Entered 07/15/19 16:01:00                                  Desc Main
                                                          Document     Page 1 of 16

                                  UNITED STATES BANKRUPTCY COURT
                                      MIDDLE DISTRICT OF GEORGIA
                                            MACON DIVISION

IN RE:     OCONEE REGIONAL HEALTH SYSTEMS, INC., et al.,                            }          CASE NUMBER: 17-51005-AEC
                                                                                    }
                                                                                    }
                                                                                    }          JUDGE AUSTIN CARTER
                                                                                    }
           DEBTOR.                                                                  }          CHAPTER 11




                                              DEBTOR'S POST-CONFIRMATION
                                              QUARTERLY OPERATING REPORT
                                                    FOR THE PERIOD
                           FROM                        4/1/2019      TO                               6/30/2019



   Comes now the Liquidating Supervisor, on behalf of the above-named debtor, and files its Post-Confirmation Quarterly
Operating Report in accordance with the Guidelines established by the United States Trustee and FRBP 2015.




  Dated:       7/11/2019
                                                                                               Clifford Zucker
                                                                                               Liquidating Trustee




           Debtor's Address                                                                                Attorney's Address
           and Phone Number:                                                                               and Phone Number:
           Oconee Regional Health Systems, Inc.                                                           GREENBERG TRAURIG, LLP
           c/o Clifford Zucker                                                                            John D. Elrod
           Liquidating Trustee                                                                            Attorney for the Liquidating Trustee
           FTI Consulting                                                                                 3333 Piedmont Rd NE, Suite 2500
           3 Times Square, 9th Floor                                                                      Atlanta, Georgia 30305
           New York, NY 10036                                                                             Tel: (678) 553-2259
                                                                                                          Fax: (678) 553-2269

Note: The original Post Confirmation Quarterly Operating Report is to be filed with the Court and a copy simultaneously provided to the
United States Trustee. Monthly Operating Reports must be filed by the 20th day of the following month.

For assistance in preparing the Post Confirmation Quarterly Operating Report, refer to the following resources on the United States
Trustee website: http:// www.usdoj.gov/ust/r21/index.htm.
1) Instructions for Preparing Debtor's Chapter 11 Post confirmation Quarterly Operating Report
2) Initial Filing Requirements
3) Frequently Asked Questions (FAQs)
            Case 17-51005                       Doc 979               Filed 07/15/19 Entered 07/15/19 16:01:00                                      Desc Main
QUARTERLY OPERATING REPORT -
                                                                       Document     Page 2 of 16
POST CONFIRMATION                                                                                                                              ATTACHMENT NO. 1




                                                             QUESTIONNAIRE
                                                                                                                               YES*           NO
1.    Have any assets been sold or transferred outside the normal course of business, or outside
      the Plan of Reorganization during this reporting period?                                                                                 X
2.    Are any post-confirmation sales or payroll taxes past due?
                                                                                                                                               X
3.    Are any amounts owed to post-confirmation creditors/vendors over 90 days delinquent?
                                                                                                                                               X
4.    Is the Debtor current on all post-confirmation plan payments?
                                                                                                                                               X


               *If the answer to any of the above questions is "YES," provide a detailed explanation of each item on a separate sheet.




                                                     INSURANCE INFORMATION
                                                                                                                                YES           NO*
1.    Are real and personal property, vehicle/auto, general liability, fire, theft, worker's
      compensation, and other necessary insurance coverages in effect?                                                          N/A
2.    Are all premium payments current?
               *If the answer to any of the above questions is "NO," provide a detailed explanation of each item on a separate sheet.




                                                                      CONFIRMATION OF INSURANCE
                                                                                                                                Payment Amount            Delinquency
                       TYPE of POLICY              and            CARRIER                          Period of Coverage            and Frequency             Amount




                         DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:



      On April 9, 2018 the Oconee Regional Health Systems, Inc. Joint Plan of Liquidation (the "Plan") became effective. Following which, Clifford A. Zucker was
      appointed Liquidating Trustee to execute the provisions of the Plan.
          Case 17-51005              Doc 979            Filed 07/15/19 Entered 07/15/19 16:01:00                      Desc Main
QUARTERLY OPERATING REPORT -
                                                         Document     Page 3 of 16
POST CONFIRMATION                                                                                                ATTACHMENT NO. 2


Case Name:        OCONEE REGIONAL HEALTH SYSTEMS, INC.
Case Number: 17-51005-AEC
Date of Plan Confirmation: 3/23/2018

                           All items must be answered. Any which do not apply should be answered “none” or “N/A”.

                                                                                          Qtr 2 - 2019
                                                                                                                     Post Confirmation
                                                                                               Quarterly
                                                                                                                          Total[1]
1.   CASH (Beginning of Period)                                                    $            2,144,421     $                     -


2.   INCOME or RECEIPTS during the Period                                                        5,880.81                    3,277,911


3.   DISBURSEMENTS
     a.   Operating Expenses (Fees/Taxes):
          (i)     U.S. Trustee Quarterly Fees                                                            -                     (12,526)
          (ii)    Federal Taxes                                                                          -                          (28)
          (iii)   State Taxes                                                                            -                          -
          (iv)    Other Taxes                                                                            -                          -
                                                                                                                                    -
     b.   All Other Operating Expenses:                                                          (219,918)                   (1,295,101)
                                                                                                                                    -
     c.   Plan Payments:                                                                                                            -
          (i)     Administrative/Priority Claims                                                         -                       (8,631)
          (ii)    General Unsecured Claims                                                               -                          -
          (iii)   Other - Secured                                                                        -                          -
          (iv)    Other - Settlement Payments                                                            -                     (31,242)
          (v)                                                                                                                       -
          (vi)                                                                                                                      -
                  (Attach additional pages as needed)
     Total Disbursements (Operating & Plan)                                                      (219,918)                   (1,347,528)


1.   CASH (End of Period)                                                          $            1,930,384    $               1,930,384
Note [1]: The Oconee Liquidation Trust became effective on April 9, 2018.
           Case 17-51005                   Doc 979            Filed 07/15/19 Entered 07/15/19 16:01:00                                Desc Main
QUARTERLY OPERATING REPORT -
                                                               Document     Page 4 of 16
POST CONFIRMATION                                                                                                               ATTACHMENT NO. 3


                                                    CHAPTER 11 POST-CONFIRMATION
                                                    BANK ACCOUNT RECONCILIATIONS
                                                            Reconciliation for 2nd Quarter 2019

Case Name: OCONEE REGIONAL HEALTH SYSTEMS, INC.
Case Number: 17-51005-AEC               Account                                       Account
Bank Account Information                   #1                                           #2

Name of Bank:                                                       BB&T         Rabobank N.A.
Account Number:                                                   XXXX8545           XXXX6866
                                                                  Liquidating        Liquidating
Purpose of Account (Operating/Payroll/Tax)                           Trust              Trust
Type of Account (e.g. checking)                                    Checking           Checking

1. Balance per Bank Statement                                 $            -     $      1,930,384
2. ADD: Deposits not credited                                                                  -
3. SUBTRACT: Outstanding Checks                                            -                   -
4. Other Reconciling Items (bank error)
5. Month End Balance (Must Agree with Books)                  $            -     $      1,930,384


Note: Attach copy of each bank statement and bank reconciliation.

           Investment Account Information
                                                                    Date of           Type of            Purchase          Purchase     Purchase
           Bank / Account Name / Number                            Purchase          Instrument           Price             Price        Price




Note: Attach copy of each investment account statement.
BB&T Account ending in 8545 was closed in December 2018. The balance was transferred to Rabobank Account ending in 6866.
                   Case 17-51005
        QUARTERLY OPERATING REPORT -        Doc 979        Filed 07/15/19 Entered 07/15/19 16:01:00 Desc Main
        POST CONFIRMATION                                   Document     Page 5 of 16          ATTACHMENT NO. 4



                                                   CHAPTER 11 POST-CONFIRMATION
                                              CASH/DEBIT/CHECK DISBURSEMENTS DETAILS
                                                                                                                 Case Number: 17-51005-AEC
Name of Bank                                                                                     BB&T
Account Number                                                                                   XXXX8545
Purpose of Account (Operating/Payroll/Personal)                                                  Joint Payment
Type of Account (e.g., Checking)                                                                 Checking

Name of Bank                                                                                     Rabobank N.A.
Account Number                                                                                   XXXX6866
Purpose of Account (Operating/Payroll/Personal)                                                  Joint Payment
Type of Account (e.g., Checking)                                                                 Checking
Disbursements from 04/01/19 to 06/30/19

          Bank                  Check         Date of
         Account               Number       Transaction                    Payee                       Purpose or Description                Amount
XXXX6866                                   04/05/19       CohnReznick LLP                        Professional Fees                            70,472.03
XXXX6866                                   04/05/19       FTI Consulting                         Professional Fees                            31,251.06
XXXX6866                                   05/01/19       Dixon Hughes Goodman LLP               Tax Work                                     15,450.00
XXXX6866                                   06/13/19       FTI Consulting, Inc.                   Professional Fees                            16,011.96
XXXX6866                                   06/13/19       Greenberg Traurig Depository Account   Professional Fees                            86,732.84




                                                                                                                  Total Disbursements        219,917.89
     Case 17-51005        Doc 979     Filed 07/15/19 Entered 07/15/19 16:01:00            Desc Main
                                       Document     Page 6 of 16

                                                                                                 ;;;;;;

                                                                                              Period Covered:
                                                                                April 01, 2019 - April 30, 2019
                                                                                                   Page 1 of 3


Clifford Zucker                                       Case Number                         17-51005-AEC
Three Times Square                                    Case Name              OCONEE LIQUIDATION TRUST
9th Floor                                             Trustee Number                         0000500710
New York NY 10036                                     Trustee Name                        Clifford Zucker

                                                                                               Questions
                                                                                           (800) 634-7734
                                                                                banking@bmsadvantage.com
                                                                                  www.bmsadvantage.com




CONSOLIDATED BALANCE SUMMARY

                                                                    Ending Balance         Ending Balance
  Account                                            Number
                                                                       Prior Period            This Period
Checking Account
 TRUSTEE CHECKING                                ;;;;;             $2,144,420.69          $2,048,578.41

  Total                                                                $2,144,420.69          $2,048,578.41




Notable Information For You...
Rabobank and Stretto would like to remind all clients to remain vigilant if they receive phone calls or
emails from individuals requesting account numbers or other personally identifiable information (PII). If
you are contacted by a scammer, please notify Stretto Banking Services immediately with pertinent
information, including a name, phone number, location and any other details. Stretto Banking Services
will notify Rabobank's fraud department immediately on your behalf.
Case 17-51005   Doc 979   Filed 07/15/19 Entered 07/15/19 16:01:00   Desc Main
                           Document     Page 7 of 16




                      IN CASE OF ERRORS OR QUESTIONS

                          REGARDING YOUR STATEMENTS

                           Telephone us at (800) 465-2415
        Case 17-51005      Doc 979      Filed 07/15/19 Entered 07/15/19 16:01:00                   Desc Main
                                         Document     Page 8 of 16

                                                                                                          ;;;;;

                                                                                                       Period Covered:
                                                                                         April 01, 2019 - April 30, 2019
                                                                                                            Page 2 of 3


Clifford Zucker                                            Case Number                              17-51005-AEC
Three Times Square                                         Case Name                   OCONEE LIQUIDATION TRUST
9th Floor                                                  Trustee Number                              0000500710
New York NY 10036                                          Trustee Name                             Clifford Zucker

                                                                                                        Questions
                                                                                                    (800) 634-7734
                                                                                         banking@bmsadvantage.com
                                                                                           www.bmsadvantage.com




TRUSTEE CHECKING                                                                        Account Number:;;;;;

Enclosures                                             2     Beginning Balance                            $2,144,420.69
Avg Collected Balance                      $2,076,997.00        + Total Additions                             $5,880.81
                                                                - Total Subtractions                       $101,723.09
                                                             Ending Balance                               $2,048,578.41


                                                                                * Indicates a Skip in Check Number(s)
Checks                                                                               "E" Indicates an Electronic Check

 Check #       Date       Amount      Check #        Date        Amount
         120   04-11      70,472.03            121   04-11      31,251.06

Credits

Date     Description                                                                                         Additions
04-26    DEPOSIT 100005                                                                                        5,880.81

Daily Balances

Date                         Amount Date                              Amount Date                              Amount
03-31                     2,144,420.69 04-11                       2,042,697.60 04-26                       2,048,578.41
    Case 17-51005     Doc 979   Filed 07/15/19 Entered 07/15/19 16:01:00    Desc Main
                                 Document     Page 9 of 16

                                                                                   ;;;;;
                                                                Account Number    ;;;;;
                                                                                Period Covered:
                                                                  April 01, 2019 - April 30, 2019
                                                                                     Page 3 of 3




04/11/19            #120            $70,472.03   04/11/19       #120                  $70,472.03




04/11/19            #121            $31,251.06   04/11/19       #121                  $31,251.06
     Case 17-51005       Doc 979     Filed 07/15/19 Entered 07/15/19 16:01:00           Desc Main
                                     Document      Page 10 of 16

                                                                                               XXXXX6866

                                                                                           Period Covered:
                                                                               May 01, 2019 - May 31, 2019
                                                                                                Page 1 of 3


Clifford Zucker                                      Case Number                         17-51005-AEC
Three Times Square                                   Case Name              OCONEE LIQUIDATION TRUST
9th Floor                                            Trustee Number                         0000500710
New York NY 10036                                    Trustee Name                        Clifford Zucker

                                                                                                 Questions
                                                                                             (800) 634-7734
                                                                               banking.services@stretto.com
                                                                                          www.stretto.com




CONSOLIDATED BALANCE SUMMARY

                                                                   Ending Balance        Ending Balance
  Account                                           Number
                                                                      Prior Period           This Period
Checking Account
 TRUSTEE CHECKING                               XXXXX6866             $2,048,578.41         $2,033,128.41

  Total                                                               $2,048,578.41         $2,033,128.41




Notable Information For You...
If you are concerned that a check you are depositing is from an account subject to closure, stop
payments or insufficient funds, be advised that it often takes a week or more to process and return a
check. If you have a deposit returned, you will be notified immediately by email and sent a notice through
regular mail. If you receive a returned deposit item (RDI) notice, immediately place stop payments on any
written checks dependent on those deposited funds and arrange for a replacement item from the maker.
Case 17-51005   Doc 979   Filed 07/15/19 Entered 07/15/19 16:01:00   Desc Main
                          Document      Page 11 of 16




                      IN CASE OF ERRORS OR QUESTIONS

                          REGARDING YOUR STATEMENTS

                           Telephone us at (800) 465-2415
        Case 17-51005    Doc 979      Filed 07/15/19 Entered 07/15/19 16:01:00                    Desc Main
                                      Document      Page 12 of 16

                                                                                                         XXXXX6866

                                                                                                    Period Covered:
                                                                                        May 01, 2019 - May 31, 2019
                                                                                                         Page 2 of 3


Clifford Zucker                                          Case Number                              17-51005-AEC
Three Times Square                                       Case Name                   OCONEE LIQUIDATION TRUST
9th Floor                                                Trustee Number                              0000500710
New York NY 10036                                        Trustee Name                             Clifford Zucker

                                                                                                         Questions
                                                                                                     (800) 634-7734
                                                                                       banking.services@stretto.com
                                                                                                  www.stretto.com




TRUSTEE CHECKING                                                                     Account Number: XXXXX6866

Enclosures                                           1     Beginning Balance                             $2,048,578.41
Avg Collected Balance                    $2,035,620.00        + Total Additions                                  $0.00
                                                              - Total Subtractions                          $15,450.00
                                                           Ending Balance                                $2,033,128.41


                                                                                * Indicates a Skip in Check Number(s)
Checks                                                                               "E" Indicates an Electronic Check

 Check #       Date     Amount
         122   05-06    15,450.00

Daily Balances

Date                       Amount Date                              Amount
04-30                   2,048,578.41 05-06                       2,033,128.41
    Case 17-51005    Doc 979   Filed 07/15/19 Entered 07/15/19 16:01:00   Desc Main
                               Document      Page 13 of 16

                                                                                  XXXXX6866
                                                               Account Number     XXXXX6866
                                                                              Period Covered:
                                                                  May 01, 2019 - May 31, 2019
                                                                                   Page 3 of 3




05/06/19            #122           $15,450.00   05/06/19       #122                $15,450.00
     Case 17-51005       Doc 979     Filed 07/15/19 Entered 07/15/19 16:01:00           Desc Main
                                     Document      Page 14 of 16

                                                                                               XXXXX6866

                                                                                           Period Covered:
                                                                              June 01, 2019 - June 30, 2019
                                                                                                Page 1 of 2


Clifford Zucker                                     Case Number                          17-51005-AEC
Three Times Square                                  Case Name               OCONEE LIQUIDATION TRUST
9th Floor                                           Trustee Number                          0000500710
New York NY 10036                                   Trustee Name                         Clifford Zucker

                                                                                                Questions
                                                                                            (800) 634-7734
                                                                              banking.services@stretto.com
                                                                                         www.stretto.com




CONSOLIDATED BALANCE SUMMARY

                                                                   Ending Balance        Ending Balance
  Account                                           Number
                                                                      Prior Period           This Period
Checking Account
 TRUSTEE CHECKING                               XXXXX6866            $2,033,128.41         $1,930,383.61

  Total                                                              $2,033,128.41         $1,930,383.61




Notable Information For You...
Reminder: Please include the deposit slip printed with the MICR line (Account/Routing number) with
your check deposits. When using a multi-copy deposit slip, the top copy is printed with the MICR line
and should be provided with the deposits. Duplicate copies should be retained for your records.
Deposit slips received without the MICR line are processed manually and may cause a delay due to
additional research time required to locate the account number.
Case 17-51005   Doc 979   Filed 07/15/19 Entered 07/15/19 16:01:00   Desc Main
                          Document      Page 15 of 16




                      IN CASE OF ERRORS OR QUESTIONS

                          REGARDING YOUR STATEMENTS

                           Telephone us at (800) 465-2415
        Case 17-51005    Doc 979      Filed 07/15/19 Entered 07/15/19 16:01:00                  Desc Main
                                      Document      Page 16 of 16

                                                                                                       XXXXX6866

                                                                                                   Period Covered:
                                                                                      June 01, 2019 - June 30, 2019
                                                                                                        Page 2 of 2


Clifford Zucker                                          Case Number                              17-51005-AEC
Three Times Square                                       Case Name                   OCONEE LIQUIDATION TRUST
9th Floor                                                Trustee Number                              0000500710
New York NY 10036                                        Trustee Name                             Clifford Zucker

                                                                                                         Questions
                                                                                                     (800) 634-7734
                                                                                       banking.services@stretto.com
                                                                                                  www.stretto.com




TRUSTEE CHECKING                                                                     Account Number: XXXXX6866

Enclosures                                           0     Beginning Balance                           $2,033,128.41
Avg Collected Balance                    $1,971,481.00        + Total Additions                                $0.00
                                                              - Total Subtractions                      $102,744.80
                                                           Ending Balance                              $1,930,383.61


Debits

Date     Description                                                                                  Subtractions
06-13    WIRE TRANSFER-OUT FTI CONSULTING INC 20190613L2B77Y1C00 0093                                     16,011.96
06-13    WIRE TRANSFER-OUT GREENBERG TRAURIG 20190613L2B77Y1C00 0094                                      86,732.84

Daily Balances

Date                      Amount Date                               Amount
05-31                   2,033,128.41 06-13                       1,930,383.61
